                                                               Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 1 of 11




                                                        1    Christopher R. Houk, State Bar No. 20843
                                                             HOUK LAW FIRM, PLLC
                                                        2    1050 East Southern Avenue, Suite A-3
                                                        3    Tempe, AZ 85282
                                                             Telephone: 480.569.2377
                                                        4    Facsimile: 480.569.2379
                                                             chouk@houklawfirm.com
                                                        5
                                                             Attorneys for Plaintiff
                                                        6
                                                             Please send all documents to:
                                                        7    jmontanez@houklawfirm.com
                                                        8
                                                        9                               IN THE UNITED STATES DISTRICT
                                                        10                               FOR THE DISTRICT OF ARIZONA
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                Sir Lawrence Davis, an individual,
                                                        12                                                          Case No.
                                                        13                             Plaintiff,
               HOUK LAW FIRM, PLLC




                                                        14      vs.
                                                                                                                     COMPLAINT AND DEMAND FOR
                                                        15      Wag! Labs, Inc., a Delaware corporation;                    JURY TRIAL
                                                                David Cane, an individual; JD Kemper,
                                                        16      spouse, John and Jane Does 1-5, Black Entities
                                                                1-5,
                                                        17
                                                                                       Defendants.
                                                        18
                                                        19            Plaintiff Sir Lawrence Davis submits this Complaint for relief against the Defendants
                                                        20
                                                             and Jury Trial Demand pursuant to Federal Rules of Civil Procedure, Rules 3, 7(a)1, 8(a), and
                                                        21
                                                             38(a, b). Within minutes after applying to Wag! Labs, Inc., Defendants denied Sir Lawrence’s
                                                        22
                                                        23   application in retaliation for Davis filing a discrimination claim, violating Davis’s rights under

                                                        24   42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964.
                                                        25                                            Plaintiff’s Claims
                                                        26
                                                                      1.      42 U.S.C. § 1981 – Retaliation for Reporting Discrimination Based Upon Race.
                                                        27
                                                        28
                                                                                                     Page 1 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 2 of 11



                                                                    2.     42 U.S.C. § 2000(e)-3(a) – Title VII – Retaliation for Reporting Discrimination
                                                        1
                                                        2    Based Upon Race.

                                                        3                                         Jurisdiction and Venue
                                                        4
                                                                    3.     Plaintiff seeks relief for Counts I and II which both arise from federal statutes.
                                                        5
                                                             The Court, therefore, has original jurisdiction pursuant to 28 U.S.C. § 1343(a)(3), (4).
                                                        6
                                                        7           4.     Subject matter jurisdiction is proper pursuant to 28 U.S.C. §§ 451, 1331, and

                                                        8    1343. This action is authorized and instituted pursuant to 42 U.S.C. § 2000e-5(f)(1), (3) and
                                                        9    pursuant to 42 U.S.C. §§ 1981, 1988.
                                                        10
                                                                    5.     Based upon the foregoing, the United States District Court for the District of
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             Arizona, Phoenix Division, is the proper venue pursuant to 28 U.S.C. §§ 1391(c), 1348.
                                                        12
                                                        13          6.     Plaintiff has satisfied all conditions precedent to filing suit.
               HOUK LAW FIRM, PLLC




                                                        14                                              The Parties
                                                        15
                                                                    7.     Sir Lawrence Davis is, and at all relevant times has been,
                                                        16
                                                                           a.        an adult resident of Maricopa County;
                                                        17
                                                                           b.        applied for a job with Wag! Labs, Inc.; and
                                                        18
                                                        19                 c.        is a person whose race is African American.
                                                        20          8.     Defendant Wag! Labs, Inc. is, and at all relevant times has been, located
                                                        21
                                                             in the State of Arizona and has continuously had at least fifteen (15) employees.
                                                        22
                                                                    9.     At all relevant times, Wag! Labs, Inc. has been an employer as defined by
                                                        23
                                                        24   42 U.S.C. § 2000e(b).

                                                        25          10.    Defendant David Cane is and has been, at all relevant times to this
                                                        26   Complaint,
                                                        27
                                                                           a. an adult resident of Maricopa County, Arizona;
                                                        28
                                                                                                    Page 2 of 11
                                                               Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 3 of 11



                                                                            b. an “employer” as that term is defined in 29 C.F.R. § 825.104;
                                                        1
                                                        2                   c. upon information and belief, lawfully married to Defendant JD Kemper,

                                                        3                        who is named only for community property purposes, acting on behalf of
                                                        4
                                                                                 their marital community,
                                                        5
                                                                            d. an agent of Wag! Labs, Inc. (Wag); and
                                                        6
                                                        7                   e. a former supervisor of Sir Lawrence Davis at Sir Lawrence’s previous place

                                                        8                        of employment against which Sir Lawrence filed an EEOC charge for
                                                        9                        discrimination based upon race.
                                                        10
                                                                    11.     John and Jane Does 1-5 and Black Entities 1-5 are business entities, persons,
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             agents, servants, or employees whose true names are not known to Sir Lawrence at this time,
                                                        12
                                                        13   but, upon information and belief, wrongfully contributed to the damages sustained by Sir
               HOUK LAW FIRM, PLLC




                                                        14   Lawrence. When the true identities of the above persons, agents, servants, employees, or
                                                        15
                                                             business entities become known to Sir Lawrence, he will amend his Complaint to reflect the
                                                        16
                                                             true names, together with appropriate allegations.
                                                        17
                                                                    12.     All events alleged occurred in Maricopa County, Arizona, and Maricopa County
                                                        18
                                                        19   is the domicile of all parties.
                                                        20
                                                                    13.     All conditions precedent to filing a lawsuit under Title VII have been met. See 42
                                                        21
                                                        22   U.S.C. § 2000e-5.

                                                        23          14.     There are no conditions precedent to filing a lawsuit under 42 U.S.C. § 1981.
                                                        24                                        Factual Background
                                                        25
                                                                    15.     Sir Lawrence repeats and re-alleges each allegation of this complaint as if fully
                                                        26
                                                             set forth in this claim.
                                                        27
                                                        28
                                                                                                   Page 3 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 4 of 11



                                                                    16.    Prior to applying to work at Defendant Wag, Sir Lawrence worked for Uber
                                                        1
                                                        2    Technologies, Inc. (Uber), starting in August 2018 as a Center of Excellence (COE) Specialist.

                                                        3    His job duties at Uber included helping drivers resolve disputes.
                                                        4
                                                                    17.    Defendant David Cane worked for Uber as a Program Lead from August 2018
                                                        5
                                                             to December 2019.
                                                        6
                                                        7           18.    Cane currently works for Wag as Vice President of Trust & Safety/Customer

                                                        8    Success.
                                                        9
                                                                             Sir Lawrence Complained About Cane’s Discrimination.
                                                        10
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11          19.    Starting in around Spring 2019, while Cane was in a supervisory role over Sir
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12   Lawrence, Uber began discriminating against Sir Lawrence based on Sir Lawrence’s race and
                                                        13
               HOUK LAW FIRM, PLLC




                                                             gender. Sir Lawrence complained about this discriminatory treatment. The discrimination and
                                                        14
                                                             retaliation, that Sir Lawrence complained of included the following:
                                                        15
                                                        16          a.     Uber denied Sir Lawrence a promotion, even though he was more qualified
                                                        17
                                                                           than the white, female individual who received the promotion. Specifically, in
                                                        18
                                                                           May 2019, Sir Lawrence submitted an application for a promotion at Uber for a
                                                        19
                                                        20                 Claims Associate position.

                                                        21          b.     Uber did not hire Sir Lawrence for the position, and instead elevated Sir
                                                        22                 Lawrence’s white female coworker—who had four years’ less work experience
                                                        23
                                                                           than Sir Lawrence and had a bachelor’s degree compared to Sir Lawrence’s
                                                        24
                                                                           master’s degree. Uber provided Sir Lawrence with inconsistent, contradictory,
                                                        25
                                                        26                 and misleading information about the hiring process and the reason for not

                                                        27                 hiring him.
                                                        28
                                                                                                  Page 4 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 5 of 11



                                                                    c.     The same month, Sir Lawrence filed a series of internal complaints with Uber
                                                        1
                                                        2                  alleging race and sex discrimination and retaliation for complaining about race

                                                        3                  and sex discrimination. His complaints included that Uber subjected him to sex
                                                        4
                                                                           and race discrimination by hiring the white female coworker over him.
                                                        5
                                                                    d.     In late May 2019, Cane issued a final written warning to Sir Lawrence, despite
                                                        6
                                                        7                  the fact that Sir Lawrence had no disciplinary history.

                                                        8           20.    Uber then placed Sir Lawrence on a series of development plans, claiming that
                                                        9    Sir Lawrence did not spend enough hours spent on certain projects, ignoring that (1) several
                                                        10
                                                             of Sir Lawrence’s supervisors repeatedly approved his hours on these projects, failing to
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             inform him that his hours should have been focused elsewhere and (2) Uber informed him
                                                        12
                                                        13   that he was, in fact, meeting his hours.
               HOUK LAW FIRM, PLLC




                                                        14          21.    On about July 3, 2019, Uber interviewed Cane about Sir Lawrence’s
                                                        15
                                                             discrimination complaints. During the interview, Cane admitted Sir Lawrence told him that Sir
                                                        16
                                                             Lawrence would file a discrimination complaint with the EEOC based on the final written
                                                        17
                                                             warning that Cane issued against him.
                                                        18
                                                        19          22.    On July 30, 2019, Sir Lawrence filed a Charge of Discrimination with the
                                                        20   EEOC against Uber, alleging that the final written warning that Cane issued was retaliatory
                                                        21
                                                             because of Sir Lawrence’s complaints of race and sex discrimination.
                                                        22
                                                                    23.    On the same day Sir Lawrence filed the EEOC charge, Sir Lawrence also filed
                                                        23
                                                        24   an internal complaint of discrimination with Uber implicating Cane for his involvement in the

                                                        25   discrimination Sir Lawrence suffered.
                                                        26
                                                        27
                                                        28
                                                                                                   Page 5 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 6 of 11



                                                                    24.      On October 16, 2019, Uber responded to the allegations that Cane retaliated
                                                        1
                                                        2    against him. Uber terminated Sir Lawrence on December 3, 2019, one day after Sir Lawrence

                                                        3    complained of retaliation about Cane.
                                                        4
                                                                    25.      At Wag, Defendant David Cane Retaliated Against Sir Lawrence for the
                                                        5
                                                             Complaints Sir Lawrence Filed at Uber.
                                                        6
                                                        7           26.      On February 11, 2020 at 4:00 PM, Sir Lawrence submitted an online job

                                                        8    application for the position of Senior Policy Manager at Wag.
                                                        9           27.      The position called for three to five years of experience in compliance. Sir
                                                        10
                                                             Lawrence had over two years of experience in insurance and over six years in compliance-
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             related fields, including six years as a Compliance Manager.
                                                        12
                                                        13          28.      Nineteen minutes later, at 4:19 PM, Sir Lawrence received an email directly
               HOUK LAW FIRM, PLLC




                                                        14   from Cane advising Sir Lawrence that his application had been reviewed, and that Sir
                                                        15
                                                             Lawrence was not moving forward in the application process.
                                                        16
                                                                    29.      On or about February 12, 2020, Sir Lawrence emailed Human Resources
                                                        17
                                                             Representative Rowena Lee at Wag to complain that Wag was retaliating against him for his
                                                        18
                                                        19   complaints of discrimination against Uber. Sir Lawrence explained Cane’s involvement in the
                                                        20   discrimination at Uber and Cane’s quick rejection for Sir Lawrence’s application at Wag.
                                                        21
                                                                    30.      HR responded and stated that they would conduct an investigation.
                                                        22
                                                                    31.      Wag conducted an internal investigation into Sir Lawrence’s claims and one
                                                        23
                                                        24   week later on February 20, found no evidence of discrimination or retaliation.

                                                        25          32.      Sir Lawrence had the experience, background, and qualifications necessary for
                                                        26   the position.
                                                        27
                                                        28
                                                                                                   Page 6 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 7 of 11



                                                                    33.     Wag never asked Sir Lawrence for an interview about his claims, nor did Wag
                                                        1
                                                        2    request any documents from Sir Lawrence about his complaint. Further, Wag never provided

                                                        3    the results of the investigation to Sir Lawrence.
                                                        4
                                                                    34.     In its Position Statement to the EEOC, Wag attributed the 19-minute
                                                        5
                                                             turnaround rejection of Sir Lawrence’s application as standard interviewing procedure.
                                                        6
                                                        7           35.     On or about March 10, 2020, Sir Lawrence filed a Charge of Discrimination

                                                        8    with the EEOC, which was eventually transferred to the Arizona Attorney General’s Office.
                                                        9           36.     Sir Lawrence received a Right to Sue letter from the EEOC on or about April
                                                        10
                                                             11, 2021.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                    37.     Wag asserted in its Position Statement that Defendant Cane had no knowledge
                                                        12
                                                        13   of Sir Lawrence’s claims against Uber. However, Cane admitted in Uber’s investigation
               HOUK LAW FIRM, PLLC




                                                        14   interview that Sir Lawrence told him he planned to file an EEOC complaint against Cane and
                                                        15
                                                             Uber when Uber issued a final written warning against Sir Lawrence.
                                                        16
                                                                    38.     David Cane hired Chris Gibson for the position of Senior Policy Manager at
                                                        17
                                                             Wag on or around March 2020. Chris Gibson is one of Sir Lawrence’s former managers at
                                                        18
                                                        19   Uber, and is involved in Sir Lawrence’s case against Uber.
                                                        20
                                                                                                       Count I
                                                        21                                         42 U.S.C. § 1981
                                                        22                   Retaliation for Reporting Discrimination Based Upon Race
                                                                                               (against all Defendants)
                                                        23
                                                        24          39.     Sir Lawrence repeats and re-alleges each allegation of this complaint as if fully
                                                        25
                                                             set forth in this claim.
                                                        26
                                                        27
                                                        28
                                                                                                   Page 7 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 8 of 11



                                                                    40.    Defendants failed to hire Sir Lawrence because (1) he had previously filed a
                                                        1
                                                        2    Charge of Discrimination with the EEOC against his former employer who used to employ

                                                        3    Sir Lawrence’s former supervisor David Cane, and (2) because Sir Lawrence had previously
                                                        4
                                                             filed an internal complaint of discrimination against David Cane at his former employer.
                                                        5
                                                                    41.    Filing an EEOC Charge of Discrimination and an internal complaint of
                                                        6
                                                        7    discrimination constitutes protected activity under 42 U.S.C. § 2000(e)-3(a).

                                                        8           42.    In failing to hire Sir Lawrence, Defendants violated 42 U.S.C. § 1981 by
                                                        9    retaliating against Sir Lawrence because he reported discrimination based upon race.
                                                        10
                                                                    43.    Defendants’ decision to deny Sir Lawrence the job was causally related to Sir
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             Lawrence’s previous filing of an EEOC Charge of Discrimination and his previous filing of an
                                                        12
                                                        13   internal complaint of discrimination against Cane.
               HOUK LAW FIRM, PLLC




                                                        14          44.    The unlawful employment practices complained of were intentional.
                                                        15
                                                                    45.    The unlawful employment practices complained of were done with malice or
                                                        16
                                                             with reckless indifference to Sir Lawrence’s federally protected rights.
                                                        17
                                                                    46.    Compensatory and general damages should be awarded to Sir Lawrence. As a
                                                        18
                                                        19   direct and proximate result of the acts or omissions of the Defendants, Sir Lawrence has
                                                        20   suffered and sustained damages, continues to suffer and sustain damages, and in the future
                                                        21
                                                             will suffer and sustain damages, in amounts to be proven at trial.
                                                        22
                                                                    47.    Sir Lawrence is entitled to lost wages, including back pay.
                                                        23
                                                        24          48.    Sir Lawrence should be instated, or in lieu of instatement, front pay;

                                                        25          49.    Punitive damages should be awarded to Sir Lawrence and assessed against
                                                        26   Defendants to punish Defendants for their acts or omissions and to deter them and others
                                                        27
                                                             from engaging in such conduct in the future.
                                                        28
                                                                                                  Page 8 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 9 of 11



                                                                    50.     Sir Lawrence is entitled to an award of reasonable attorney’s fees pursuant to 42
                                                        1
                                                        2    U.S.C. § 1988 (b), (c), Federal Rule of Civil Procedure 54(d)(2), and Local Rule of Civil

                                                        3    Procedure 54.2, as well as costs pursuant to 42 U.S.C. § 2000e-5(k), Federal Rule of Civil
                                                        4
                                                             Procedure 54(d)(1), Local Rule of Civil Procedure 54.1, and 28 U.S.C. § 1920.
                                                        5
                                                        6                                              Count II
                                                                                          Title VII, 42 U.S.C. § 2000(e)-3(a)
                                                        7                    Retaliation for Reporting Discrimination Based Upon Race
                                                        8                                    (against Wag Labs, Inc. only)

                                                        9
                                                                    49.     Sir Lawrence repeats and re-alleges each allegation of this complaint as if fully
                                                        10
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11   set forth in this claim.
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12          50.     Wag Labs, Inc. failed to hire Sir Lawrence because (1) he had previously filed a
                                                        13
               HOUK LAW FIRM, PLLC




                                                             Charge of Discrimination with the EEOC against his former employer, and (2) because he
                                                        14
                                                             had previously filed an internal complaint of discrimination against David Cane.
                                                        15
                                                                    51.     Filing an EEOC Charge of Discrimination and an internal complaint of
                                                        16
                                                        17   discrimination constitutes protected activity under 42 U.S.C. § 2000(e)-3(a).
                                                        18          52.     In failing to hire Sir Lawrence, Wag Labs, Inc. violated Title VII by retaliating
                                                        19
                                                             against Sir Lawrence because he reported discrimination based upon race.
                                                        20
                                                                    53.     Wag's decision to deny Sir Lawrence the job was causally related to Sir
                                                        21
                                                        22   Lawrence’s previous filing of an EEOC Charge of Discrimination and his previous filing of an

                                                        23   internal complaint of discrimination against David Cane.
                                                        24          54.     The unlawful employment practices complained of were intentional.
                                                        25
                                                                    55.     The unlawful employment practices complained of were done with malice or
                                                        26
                                                             with reckless indifference to Sir Lawrence’s federally protected rights.
                                                        27
                                                        28
                                                                                                   Page 9 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 10 of 11



                                                                     56.   Compensatory and general damages should be awarded to Sir Lawrence. As a
                                                        1
                                                        2    direct and proximate result of the acts or omissions of the Defendant, Sir Lawrence has

                                                        3    suffered and sustained damages, continues to suffer and sustain damages, and in the future
                                                        4
                                                             will suffer and sustain damages, in amounts to be proven at trial.
                                                        5
                                                                     57.   Punitive damages should be awarded to Sir Lawrence and assessed against Wag
                                                        6
                                                        7    Labs, Inc. to punish Wag Labs, Inc. for their acts or omissions and to deter them and others

                                                        8    from engaging in such conduct in the future.
                                                        9            58.   Sir Lawrence is entitled to lost wages, including back pay.
                                                        10
                                                                     59.   Sir Lawrence should be instated, or in lieu of instatement, front pay.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                     60.   Sir Lawrence is entitled to an award of reasonable attorney’s fees pursuant to 42
                                                        12
                                                        13   U.S.C. § 1988 (b), (c), Federal Rule of Civil Procedure 54(d)(2), and Local Rule of Civil
               HOUK LAW FIRM, PLLC




                                                        14   Procedure 54.2, as well as costs pursuant to 42 U.S.C. § 2000e-5(k), Federal Rule of Civil
                                                        15
                                                             Procedure 54(d)(1), Local Rule of Civil Procedure 54.1, and 28 U.S.C. § 1920.
                                                        16
                                                        17           WHEREFORE, Sir Lawrence prays for the following relief:
                                                        18           1.    For a declaration that Wag Labs, Inc. violated his rights under Title VII and §
                                                        19
                                                             1981;
                                                        20
                                                                     2.    For a declaration that David Cane violated Sir Lawrence’s rights under 42 U.S.C.
                                                        21
                                                        22   § 1981;

                                                        23           3.    All relief available under the statutes asserted in this case;
                                                        24           4.    For injunctive relief, including a permanent injunction prohibiting Wag from
                                                        25
                                                             engaging in discrimination under Title VII and 42 U.S.C. § 1981;
                                                        26
                                                                     5.    For lost wages;
                                                        27
                                                        28
                                                                                                  Page 10 of 11
                                                              Case 2:21-cv-01086-ESW Document 1 Filed 06/23/21 Page 11 of 11



                                                                    6.     For equitable relief such as instatement or in lieu of instatement, front pay;
                                                        1
                                                        2           7.     For compensation for past and future non-pecuniary losses (including medical

                                                        3    expenses) resulting from the unlawful practices under Title VII and § 1981;
                                                        4
                                                                    8.     For interest on the above amounts at the highest legal rate from the date of
                                                        5
                                                             Judgment until paid in full;
                                                        6
                                                        7           9.     For reasonable attorneys’ fees;

                                                        8           10.    Taxable costs.
                                                        9          11.     All other relief the court shall deem is just.
                                                        10
                                                                                                   Jury Trial Demand
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                    Sir Lawrence requests a jury trial on all questions of fact raised by this Complaint
                                                        12
                                                        13   pursuant to Rule 38 of the Federal Rules of Civil Procedure.
               HOUK LAW FIRM, PLLC




                                                        14
                                                                    DATED this 23rd day of June 2021.
                                                        15
                                                        16
                                                        17                                        HOUK LAW FIRM, PLLC
                                                        18
                                                        19                                        By:     /s/ Christopher R. Houk
                                                                                                          Christopher R. Houk.
                                                        20                                                Attorneys for Plaintiff

                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                  Page 11 of 11
